214 Md. 654 (1957)
135 A.2d 890
DOBSON
v.
WARDEN OF MARYLAND PENITENTIARY
[H.C. No. 37, September Term, 1957.]
Court of Appeals of Maryland.
Decided November 20, 1957.
Before BRUNE, C.J., and HENDERSON, HAMMOND, PRESCOTT and HORNEY, JJ.
PRESCOTT, J., delivered the opinion of the Court.
Donald Dobson makes application for leave to appeal from a denial of a writ of habeas corpus by Judge Warnken of the Supreme Bench of Baltimore City.
The petitioner pleaded guilty to seven separate offenses of armed robbery before Judge Joseph Carter, and was sentenced to twenty years in each case, said sentences to run consecutively, or an aggregate of one hundred and forty years.
He contends (a) that this sentence is cruel and unusual and therefore in violation of the Maryland constitution; and (b) that his court-appointed attorney failed to represent him properly.


*656 (a)
Article 27, sec. 574A of the Code (1951) sets the maximum penalty for robbery with a deadly or dangerous weapon as twenty years in the penitentiary. Ordinarily, any punishment authorized by a statute and imposed by a court within the statutory limits is not "cruel and unusual" punishment within the Maryland Declaration of Rights, and is not subject to review by us even on appeal from the judgment. Frazier v. Warden, 205 Md. 654, 656, 109 A.2d 78. Therefore at least twenty years of the sentence is plainly legal. If we assume, without deciding, that the question of whether the sentences, in the aggregate, constitute cruel and unusual punishment is a proper one to be raised in habeas corpus proceedings; clearly, the question is prematurely brought until the petitioner has served at least twenty years thereof. Roberts v. Warden, 206 Md. 246, 255, 111 A.2d 597.

(b)
This Court has repeatedly held that the allegation that counsel did not adequately protect the rights of an accused is not a ground for the granting of a writ of habeas corpus in the absence of any allegations of fraud, collusion with State officials or objections raised in the trial court. Hicks v. Warden, 213 Md. 625, 130 A.2d 761.
Application denied, with costs.